Citation Nr: 0428963	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 25, 2001, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The issue of entitlement to a rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
was previously before the Board.  In March 2000, the Board 
remanded the claim for further development.  On remand, 
according to correspondence dated July 8, 2002, the veteran's 
authorized representative advised the veteran that the RO 
proposed to increase the veteran's PTSD rating to 70 percent 
and proposed to award the veteran compensation at the 100 
percent rate for individual unemployability effective April 
2001.  On VA Form 21-4138, signed July 10, 2002, the veteran 
stated that he "agree[d] to consider BVA Remand issues 
resolved by accepting proposed decision of 70% for PTSD and 
entitle[ment] to 100% for individual unemployability 
effective April 25, 2001."  

By a rating decision dated "June 28, 2002," the RO 
increased the rating for PTSD to 70 percent, effective April 
25, 2001.  The RO also awarded a total disability rating 
based on individual unemployability (TDIU) due to PTSD, 
effective April 25, 2001.  The RO noted that the rating 
decision resulted in a full allowance of the benefits sought 
by the veteran on appeal as set forth in the veteran's July 
10, 2002 statement.  The RO noted that therefore, the pending 
appeal was terminated and no further action was required.  In 
correspondence dated July 25, 2002, the RO advised the 
veteran of the June 2002 rating decision, notified the 
veteran of his appellate rights, and forwarded a copy of the 
rating decision to the veteran.  On VA Form 21-4138 (Notice 
of Disagreement (NOD)) filed in March 2003, the veteran 
stated that he disagreed with the effective date assigned the 
TDIU award.  No further disagreement with the June 2002 
rating decision was expressed by the veteran as to the rating 
assigned the disability.  Thus, the Board observes that the 
issue of entitlement to a higher rating for PTSD is no longer 
before the Board.  

In the June 2004 Statement of Accredited Representative in 
Appealed Case, the veteran's service representative indicated 
that "this disagreement" included entitlement to an earlier 
effective date for the award of increased compensation to 70 
percent to allow for the grant of TDIU.  The authorized 
representative maintained that the aforesaid issue is 
inextricably intertwined with the issue of an earlier 
effective date for the award of TDIU.  The Board disagrees.  
A grant of TDIU may otherwise be awarded even if the veteran 
fails to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b) (2004).  More importantly, 
the issue of an earlier effective date for the award of 70 
percent for PTSD was not before the Board in March 2000 and 
was not developed for appellate consideration on Remand.  As 
such, the issue of whether the veteran is entitled to an 
earlier effective date for the award of a 70 percent rating 
for PTSD is not properly before the Board and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not file VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) within one-year of the RO's mailing of the 
formal application on December 24, 1997, so as to preclude 
preserving the filing date of an informal claim in November 
1997; the claim is considered abandoned.  

3.  VA physician Dr. P.E.K.'s February 9, 2000 statement in 
which he indicated that it was his opinion that the veteran 
was not able to work as a result of his PTSD symptoms was an 
informal claim of individual unemployability.

4.  The veteran filed VA Form 21-8940 on April 25, 2001, or 
within one-year of the RO's mailing of the formal application 
on April 16, 2001, and in so doing preserved the filing date 
of the February 9, 2000 informal claim of individual 
unemployability.


CONCLUSION OF LAW

The requirements for an earlier effective date of February 9, 
2000 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151(a), 3.155(a), 
3.157(b), 3.158(a), 3.159, 3.160(f), 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board notes that the VCAA notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2003).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2002 
rating decision and April 2003 Statement of the Case (SOC), 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claim and the reasons for 
the denial.  The SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim, including 
the law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board notes that the RO 
scheduled a travel board hearing, which was held before the 
undersigned Veterans Law Judge in April 2004.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review. 


II.  Evidence

An April 1973 rating decision shows that the RO denied 
nonservice-connected pension benefits for a low back strain 
on the basis that the disability was not sufficient to 
permanently prevent the veteran from engaging in 
substantially gainful employment.  

VA treatment records dated from September 1994 to February 
1995 noted treatment for PTSD.  The veteran was hospitalized 
for major depression in September 1994.  At that time, it was 
noted that the veteran was employed as a painter.  It was 
further noted that the veteran owned his own painting 
company.  A March 1995 VA examination report similarly noted 
that the veteran reported that he currently worked in his own 
painting business, and he had so for the past two years.  

By a May 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective November 18, 1994, date of receipt of claim.  

VA treatment records dated in April 1996 noted that the 
veteran was employed at the Harley Hotel in maintenance.  

On August 27, 1997, the veteran filed a claim for an 
increased rating for PTSD based on VA treatment records dated 
in August 1997 which showed inpatient treatment for PTSD.  
The treatment records noted that the veteran was currently 
employed at the Ritz Carlton Hotel in the laundry department, 
and he was on medical leave.  By a September 1997 rating 
decision, the RO granted an evaluation of 100 percent 
pursuant to 38 C.F.R. § 4.29 on account of the veteran's 
hospitalization for over twenty-one days, effective from 
August 1, 1997 to August 31, 1997.  

A September 1997 VA examination report showed that the 
veteran reported that he had not been working for the past 
two months due to his PTSD symptoms and "other people 
bothering him."  

By an October 1997 rating decision, the RO increased the 
rating for PTSD from 10 percent to 30 percent rating, 
effective September 1, 1997, the date the veteran's 100 
percent evaluation under 38 C.F.R. § 4.29 expired.  In the 
November 1997 NOD to the October 1997 rating decision, the 
veteran indicated that he was unable to work due to his PTSD 
symptoms.  He maintained that he was fired from his job after 
eight months due to his PTSD symptoms.  He reported that he 
had not worked since April 1997, and that he had not 
attempted to apply for another job.  A SOC was issued on the 
issue in December 1997.  In correspondence dated in December 
1997, the RO advised the veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation because 
of his service-connected disability.  The RO instructed the 
veteran to complete VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability).

VA treatment records dated from December 1997 to January 1998 
showed that an examiner noted that the veteran was not 
currently gainfully employable however, the examiner 
maintained that this assessment could be reassessed when the 
veteran completed his outpatient treatment in the Center for 
Stress Recovery program.  

At a local hearing before a Hearing Officer in April 1998, 
the veteran presented testimony on his employment history.  
The veteran testified that he voluntarily left his job at the 
Ritz-Carlton before August 1997 due to his PTSD symptoms.  
The veteran indicated that he was going to a Rehabilitation 
Consultant through VA to assist him in preparing for another 
job-preferably, a computer operator.  

An April 1998 VA examination report showed that the examiner 
noted that the veteran reported that he was currently a 
supervisor in housekeeping at the Ritz-Carlton Hotel for the 
past year.  The examiner found that the veteran's history 
suggested intermittent difficulty holding a job, which might 
have been partly due to a chronic problem with cocaine and 
marijuana.  The examiner indicated that the veteran appeared 
to be a fairly consistent worker when sober.  The examiner 
concluded that there was currently no indication that the 
veteran could not maintain employment while being in 
supportive psychotherapy for PTSD.  

In "VA Form 9" dated in March 1999, the veteran indicated 
that he left his last job because of his "PTSD-related 
depression."  

The veteran presented testimony at a videoconference hearing 
in February 2000.  The veteran testified that his last job 
was at the Ritz Charlton Hotel.  The veteran reported that a 
[Dr. P.E.K.] indicated that he could not return to work.  The 
authorized representative maintained Dr. P.E.K.'s statement 
should establish that the veteran was totally disabled from 
PTSD.  

In a February 9, 2000 letter, VA physician P.E.K. reported 
that it was his opinion that the veteran was not able to work 
as a result of his PTSD symptoms.  Dr. P.E.K. maintained that 
the prognosis for improvement to the point that the veteran 
would be able to work in the future was unlikely.  

A June 22, 2000 VA examination report showed that the 
examiner noted that it appeared that the veteran's 
hospitalization for PTSD was very justified, and his global 
assessment of functioning would be estimated at 50.  The 
examiner considered the veteran's symptoms serious with 
suicidal and homicidal ideations as well as serious social 
and occupational symptoms, as he was unable to keep a job, at 
this point.  

Social Security Administration records dated in September 
2000 showed that the veteran was awarded benefits from 
February 1996 to date.  

In an April 19, 2000 letter, Dr. P.E.K. reported that it was 
his opinion that the veteran was not able to work as a result 
of his PTSD symptoms.  Dr. P.E.K. maintained that the 
prognosis for improvement to the point that the veteran would 
be able to work in the future was unlikely.   

By a Supplemental Statement of the Case (SSOC) dated in April 
2001, the RO increased the rating for PTSD from 30 percent to 
50 percent disabling starting January 1, 1999.  The RO noted 
that the veteran contended that he was unable to work because 
of his PTSD.  The RO asked the veteran to submit VA Form 21-
8940 to formalize a claim for individual unemployability.  
The RO forwarded the form to the veteran along with the SSOC.   

The veteran filed VA Form 21-8940 on April 25, 2001.  

In an October 2001 letter, a VA Rehab Tech reported that the 
veteran was being treated at the Center for Stress Recovery 
for PTSD. 

In an October 4, 2001 letter, Dr. P.E.K. reported that it was 
his opinion that the veteran was not able to work as a result 
of his PTSD symptoms.  Dr. P.E.K. maintained that the 
prognosis for improvement to the point that the veteran would 
be able to work in the future was unlikely.  

By a rating decision dated in June 2002, the RO increased the 
rating for PTSD to 70 percent, effective April 25, 2001.  The 
RO also awarded TDIU due to PTSD, effective April 25, 2001.  
The RO noted that the increase was based on a complete review 
of the veteran's outpatient treatment records and letters 
from Dr. P.E.K. and the Rehab Tech.  The RO maintained that 
the TDIU was awarded based on the fact that the veteran had a 
single disability rated at 70 percent disabling and the 
veteran last reported working as a laundry helper in 1995.  
The RO reported that due to the veteran's PTSD, his prognosis 
for improvement to the point where he would be able to return 
to work in the near future was unlikely.  

At the travel board hearing conducted in April 2004, the 
veteran's authorized representative maintained that the VA 
examination conducted on June 22, 2000 was an informal claim 
for entitlement to TDIU.  The authorized representative 
contended that the effective date of the award of TDIU should 
be June 22, 2000.  


III.  Legal Criteria

The effective date for an award of TDIU is governed by the 
increased rating provisions.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable at 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).
When a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  38 C.F.R. § 4.16(b) (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2004).  Such informal claim 
must identify the benefit sought.  Id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award. 38 C.F.R. § 3.160(f) (2004).  With 
regard to the terms "application or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA report of examination, treatment, or 
hospitalization, will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (2004); 38 C.F.R. § 3.155(a) (2004).  The date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim provided the 
evidence is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2) (2004).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a) (2004).  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Id.  Should the right to 
benefits be finally established, monetary allowance based on 
such evidence shall commence not earlier than the date of 
filing the new claim.  Id. 

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2004).  
Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004).

The United States Court of Appeals for Veterans Claims and 
VA's General Counsel have interpreted the provisions of 38 
C.F.R. § 3.400(o) (2004) as meaning the following:  (1) if 
the increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable"; (2) if the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim; (3) if the increase occurred 
after the date of claim, the effective date is the date of 
increase.  Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (1998).


IV.  Analysis

The medical evidence shows that the RO construed the 
veteran's comments in the November 1997 NOD that he was 
unable to work due to his PTSD symptoms as an informal claim 
or a communication indicating that the veteran was totally 
disabled due to his PTSD.  38 C.F.R. §§ 3.155(a), 3.157(b)(1) 
(2004).  Accordingly, on December 24, 1997, the RO forwarded 
to the veteran VA Form 21-8940.  38 C.F.R. § 3.155(a) (2004).  
The claims file shows that the veteran did not file VA Form 
21-8940 within one-year of the RO's mailing of the formal 
application on December 24, 1997, so as to preclude 
preserving the filing date of the informal claim in November 
1997.  Id.  As such, the claim is considered abandoned and 
the veteran is not entitled to an earlier effective date for 
the award of TDIU in November 1997.  Id.; 38 C.F.R. 
§ 3.158(a) (2004).  

Medical records dated after the expiration of the one-year 
period within which to file the formal claim showed that the 
veteran indicated that he was unemployed on account of his 
PTSD, but he did not file VA Form 21-8940-which was 
previously provided to him.  At the videoconference hearing 
conducted in February 2000, the veteran's authorized 
representative maintained that VA physician P.E.K.'s February 
9, 2000 statement should establish that the veteran was 
totally disabled from PTSD.  After the hearing on that day, 
the authorized representative forwarded Dr. P.E.K.'s February 
9, 2000 statement in which he indicated that it was his 
opinion that the veteran was not able to work as a result of 
his PTSD symptoms.  The Board finds that the February 9, 2000 
statement was another informal claim for entitlement to TDIU 
benefits.  38 C.F.R. §§ 3.155(a), 3.157(b)(1) (2004).  On 
remand, the RO forwarded to the veteran another VA Form 21-
8940 on April 16, 2001.  The veteran completed and filed VA 
Form 21-8940 on April 25, 2001, or within one-year of the 
RO's mailing of the formal application on April 16, 2001.  In 
so doing, the veteran preserved the filing date of his 
informal claim of February 9, 2000.  38 C.F.R. § 3.155(a) 
(2004).  Thus, the effective date of the award of TDIU should 
be February 9, 2000.  
Dr. P.E.K.'s contention that the veteran was not able to work 
as a result of his PTSD symptoms was reiterated in letters 
dated April 19, 2000 and October 4, 2001, which eventually 
formed a basis for the RO's award of TDIU.  Although, the 
veteran did not meet the percentage requirements for 
eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a) between February 9, 2000 and April 25, 2001 
(excluding periods when the veteran was rated 100 percent 
pursuant to 38 C.F.R. § 4.29), Dr. P.E.K.'s February 9, 2000 
statement was medical evidence that the veteran was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected PTSD, such that his case 
warranted extraschedular consideration.  38 C.F.R. § 4.16(b) 
(2004).  Although it is true that the veteran' service-
connected disability rating was only 50 percent on February 
9, 2000, had the claim been developed, it is difficult to 
conceive of a 70 percent evaluation not being granted for 
PTSD as of that date.


ORDER

An earlier effective date of February 9, 2000 for the award 
of a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



